Title: From Alexander Hamilton to James McHenry, 19 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Decr. 19. 1798
Dear Sir

You are informed that Mr. Hill is in possession of drafts of surveys made during the last war of our harbour and bay. It is very interesting that the Government should acquire these drafts. You will I presume think that they ought to be deposited in your department as an item in the general mass of information necessary towards plans of general defence. If so you will purchase them, if it be not already done; and in this case I will thank for the immediate loan of them; having been charged by the Governor of this state under the sanction of the President with the trust of preparing a plan for the fortification of our port—which plan when digested will be sent to you. Should you decline the purchase, be so good as to say so to General Mc.Pherson, who will be requested to procure the drafts for the use of this state.
With great esteem & regard   I remain Dr Sir   Yr. very Obed serv

A Hamilton
James McHenry Esq

